Citation Nr: 0836094	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-21 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chest disorder, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for body joint pain, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for a urinary tract 
infection (UTI), claimed as due to an undiagnosed illness

5.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for impaired vision.  

8.  Entitlement to service connection for a keloided scar on 
the chin.  

9.  Entitlement to service connection for head, neck, and 
back pain. 

10.  Entitlement to service connection for a bump on the 
right wrist.  

11.  Entitlement to service connection for a bump on the 
forehead.  

12.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1985 
to August 1993, including a tour in Southwest Asia during the 
Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In April 2006 the Board issued a decision dismissing or 
denying claims for service connection for right ankle, 
throat, knee, and ear disorders.  The Board then proceeded to 
remand all of the remaining claims, those still at issue, to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.


FINDINGS OF FACT

1.  The veteran's stomach and chest conditions, joint pain, 
and head, neck, and back pain are not attributable to his 
military service.  

2.  The veteran does not have diagnoses of a UTI, a chronic 
skin condition or irritation, an eye condition, impaired 
vision, a keloid or scar on his chin, a right wrist 
condition, a forehead condition, or hearing loss.  


CONCLUSIONS OF LAW

1.  The veteran does not have a stomach condition due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 

2.  The veteran does not have a chest condition due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 

3.  The veteran does not have body joint pain due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007). 

4.  The veteran does not have an UTI due to disease or injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007). 

5.  The veteran does not have a skin condition due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007). 

6.  The veteran does not have an eye condition due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

7.  The veteran does not have impaired vision due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2007). 

8.  The veteran does not have a keloided scar on his chin due 
to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

9.  The veteran does not have head, back, and neck pain due 
to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

10.  The veteran does not have a right wrist condition due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

11.  The veteran does not have a forehead condition due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

12.  The veteran does not have hearing loss due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in May 
2001 and May 2006, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued the first VCAA notice letter prior to initially 
adjudicating the veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And a more recent March 2006 letter informed 
him of the downstream disability rating and effective date 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Moreover, since providing the 
additional VCAA notice in March and May 2006, the AMC has 
gone back and readjudicated the veteran's claims in the 
August 2007 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
has held that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, and VA medical 
records, including the reports of his VA compensation 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's head, neck, and back pain.  
However, the Board finds that the evidence, discussed below, 
indicates that he did not receive treatment for head, neck, 
or back pain during service.  Moreover, there is no competent 
medical evidence showing or indicating a nexus between his 
military service and the disorders at issue.  The Board 
therefore concludes that a remand for an examination and/or 
opinion is not necessary to decide the claims.  See 38 C.F.R.  
§ 3.159 (c)(4) (2007).  As his service and post-service 
medical records provide no basis to grant his claims, but 
instead provide evidence against his claims, the Board finds 
no basis for requesting a VA examination.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because there is no indication these 
disabilities may be associated with his period of active 
military service.      

The Board is also satisfied that there was substantial 
compliance with its April 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The medical evidence of record is 
completely negative for any diagnosis of or treatment for a 
forehead condition.  The record does not show that the 
veteran has a chin keloid or a scar from its removal.  The 
SMRs show that the veteran had a 1 centimeter keloid removed 
from his chin in November 1989.  He was not treated for this 
condition again.  Subsequent VA examinations are negative for 
mention of a scar from this surgical procedure.  The veteran 
does not have a diagnosis of a chronic skin condition or 
irritation.  While his SMRs show that he was diagnosed with 
pseudofolliculitis barbae in March 1990, but his separation 
examination was negative for that condition.  Subsequent 
post-service medical records are negative for any diagnosis 
or mention of a skin condition or irritation.  

The veteran does not have a diagnosis of impaired vision.  
His SMRs include a June 1993 note from Capt. J. T. of 
Optometry Services who noted that "[a] noticeable difference 
in refractive error has been observed since [the veteran] 
first started using night vision goggles."  However, his 
corrected visual acuity was 20/20 prior to and upon 
separation from service.  Additionally refractive error is a 
congenital or developmental defect that cannot be service 
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  The veteran does not have a diagnosis of an 
eye condition.  While his SMRs show that he was treated in 
service for acute conjunctivitis, and that he had a foreign 
body removed from his eye in April 1991, his post-service 
record is negative for treatment of an eye condition.  

The veteran does not have a right wrist disability.  A 
December 2003 x-ray of his right wrist showed normal bone and 
joint structures with no evidence of arthritic changes or 
other disease.  The record is otherwise negative for 
references to a right wrist disability.  

The veteran does not have a diagnosis of hearing loss.  At 
his March 2004 VA audiological examination, he was determined 
to have "completely normal hearing and normal middle ear 
functions bilaterally."

There is no evidence in the SMRs or post-service records to 
show that the veteran has received treatment for a UTI.  He 
does not have a diagnosis of a UTI.  

As the veteran does not have diagnoses for the disabilities 
discussed above, the claims must be denied.  

With regard to the remaining issues on appeal, the veteran 
has diagnoses sufficient for VA purposes.  

Undiagnosed Illness Claims

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The veteran is a Persian Gulf veteran.  

A "qualifying chronic disability" for purposes of 38 
U.S.C.A. § 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome 
(CFS)), fibromyalgia, or irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (D) warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) (2006).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

In this case, the veteran asserts that his stomach condition, 
chest condition, and joint pain are due to an undiagnosed 
illness.  Here, service connection cannot be granted under 
38 C.F.R. § 3.317 because the veteran's stomach condition, 
chest condition, and joint pain have not manifested to a 
degree of 10 percent disabling.  

The veteran complained of diarrhea and vomiting in August 
2003, and was treated at Howard County General Hospital.  
Supine and upright radiographs of his abdomen were performed.  
His bowel gas pattern was non obstructive, and several air 
fluid levels were noted to be consistent with a history of 
diarrhea.  No free intraperitoneal air was visualized beneath 
the hemidiaphragms.  No diagnosis was provided.  

At his December 2003 VA examination, the veteran reported a 
history of diarrhea and vague abdominal pains.  Remaining 
post-service medical records are negative for treatment for a 
stomach or gastrointestinal problem.  As there is no medical 
evidence pertaining to this disability other than an x-ray 
and reports of a history of diarrhea and abdominal pain, 
there is no evidence to show that it has manifested to a 
degree of 10 percent disabling.  Therefore, the presumption 
does not apply.  

With regard to the veteran's chest condition, the veteran had 
a VA chest x-ray in September 1999.  The x-ray showed a left 
hilar mass approximately 4 centimeters in diameter.  The 
remainder of the lung fields were clear.  In October 1999, he 
had a bronchoscopy without conclusive results and was 
diagnosed with a hilar mass.  

The veteran had radiographs of his chest taken in August 2003 
at Howard County General Hospital.  His lungs were clear 
without evidence of infiltration or congestion.  His heart 
size was normal.  No mediastinal or hilar abnormality was 
identified, and no pleural disease was seen.  No diagnosis 
was provided.  The most recent reference to a chest problem 
was in October 1999.  Subsequent x-rays did not show a hilar 
mass.  Additionally, the veteran did not complain of or seek 
treatment for a chest disability since his treatment in 1999.  
As a result, there is no evidence that his chest disability 
is 10 percent disabling.  Therefore, the presumption does not 
apply.  

With regard to the veteran's claim for joint pain, service 
connection cannot be granted under 38 C.F.R. § 3.317 
because the veteran was diagnosed with arthralgia and 
degenerative joint disease at his December 2003 VA 
examination.  Degenerative joint disease is a known clinical 
diagnosis, not a manifestation of an undiagnosed illness.  
38 C.F.R. § 3.317(a)(1)(i).  

Service connection cannot be established on a direct basis 
for the veteran's stomach condition, chest condition, and 
joint pain because there is no medical nexus evidence 
otherwise attributing these conditions to his military 
service, to otherwise warrant granting service connection.  
The evidence of record does not provide a link between his 
period of active military service and the claimed 
disabilities.  For these reasons and bases, the preponderance 
of the evidence is against the veteran's claim - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Head, Neck, and Back Pain Claim

As discussed above, the veteran has a diagnosis of 
degenerative joint disease, and the claim for service 
connection for this condition has been denied.  An August 
2003 radiograph of his abdomen showed a mild convex right 
scoliosis of the thoracic spine and a mild convex scoliosis 
of the lumbar spine.  This x-ray impression is the only 
reference to scoliosis.  

In December 2003, the veteran underwent a VA orthopedic 
examination.  He complained of low back pain, and refused to 
perform forward flexion upon examination.  Extension was 25 
degrees (30 degrees is normal), right and left lateral 
flexion were 30 degrees, and right and left lateral rotation 
were 30 degrees (normal).  The examiner noted that the 
veteran's ranges of motion in his cervical spine (neck) were 
completely normal.  He was diagnosed with chronic cervical 
strain.  Scoliosis was not diagnosed.  

Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The veteran does not have a diagnosis of a condition related 
to head pain, and aside from degenerative joint disease, he 
has no other diagnosis related to his back.  The claim for 
degenerative joint disease (including the low back) was 
denied above.  

The Board finds that the evidence of record does not provide 
a link between the veteran's chronic cervical strain and his 
period of active service.  In the absence of a link between 
his disability and his period of service, the claim cannot be 
granted.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a stomach condition is denied.  

Service connection for a chest condition is denied.  

Service connection for body joint pain is denied.  

Service connection for a UTI is denied.

Service connection for a skin condition is denied.  

Service connection for an eye condition is denied.

Service connection for impaired vision is denied.  

Service connection for a chin keloid, to include a scar, is 
denied.  

Service connection for head, neck, and back pain is denied. 

Service connection for a right wrist condition is denied.  

Service connection for a forehead condition is denied.  

Service connection for hearing loss is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


